United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3408
                                     ___________

Luke Adler,                               *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Janet Reno, et al,                        *
                                          *      [UNPUBLISHED]
              Appellee.                   *
                                     ___________

                              Submitted: May 11, 2000

                                   Filed: June 5, 2000
                                    ___________

Before BOWMAN, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Luke Adler appeals from the district court's1 adverse grant of summary judgment
on his religion-based employment discrimination claims against the United States
Marshal's Service. After de novo review of the record, see Bailey v. United States
Postal Service, 208 F.3d 652, 654 (8th Cir. 2000), we conclude that summary judgment
was proper. Because a comprehensive opinion would add nothing of substance to the



      1
        The Honorable H. Franklin Waters, United States District Judge for the
Western District of Arkansas, sitting by designation in the Eastern District of Missouri.
district court's thorough and well-reasoned Memorandum, we affirm without
discussion. See 8th Cir. R. 47B.

     A true copy.

           Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-